internal_revenue_service number release date index number --------------- ------------ ------------------------------------------------------------ ----------- ------------------------------------------------------------ ------------------------ ------------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ---------------- telephone number ------- ------------ refer reply to cc fip b04 plr-111931-14 date date insurance fund trust state date retail fund adviser subadviser index dear ---- ------ ---------------------------------------------------------------------------------------------------------- ------------- -------------------------------- --------------- ----------------- ------------------------------------------------------------- ----------------------------------------------------------------------- -------------------------------------------- ------------------------------------------------------------- this is in response to the letter submitted by your authorized representatives dated date requesting a ruling concerning the tax_ownership of insurance fund a series of trust for federal_income_tax purposes facts trust trust is a statutory trust formed under the laws of the state on date trust is registered with the securities_and_exchange_commission the sec as an open-end investment_company under the investment_company act of as amended the act trust currently has nine series each of the nine series has a differing investment objective and strategy each of the nine series has elected to be taxable as a regulated_investment_company under subchapter_m of the internal_revenue_code code and to be treated as a separate corporation pursuant to sec_851 plr-111931-14 retail fund is one of the nine series retail fund is publicly available to investors other than through purchase of a life_insurance_contract or variable_annuity contract within the meaning of sec_817 adviser and subadvisers of fund adviser is a registered investment adviser under the investment advisers act of as amended advisor has entered into an investment subadvisory agreement with subadviser to provide investment advisory services to trust in its capacity as manager of insurance fund subadviser or its affiliate will contribute seed money to insurance fund insurance fund insurance fund is a new series of trust that the subadviser intends to introduce insurance fund will elect to be treated as a regulated_investment_company under subchapter_m of the code insurance fund will be offered exclusively to insurance_company segregated_asset accounts to serve as an investment vehicle for life_insurance contracts or variable_annuity contracts within the meaning of sec_817 variable_contracts and possibly to permitted holders as described in sec_1_817-5 permitted holders each variable_contract holder will be able to allocate its amounts held in a segregated_asset_account among the ten series including retail fund and insurance fund retail fund and the insurance fund will have identical investment objectives and strategies subadviser will make investment decisions at the same time for both retail fund and investment fund trades in both retail fund and insurance fund will generally occur simultaneously subject_to the diversification requirements under sec_817 that apply to insurance fund but not retail fund the investment returns of insurance fund and retail fund will potentially deviate because insurance fund will be a source of investment for variable_annuity contracts which are not eligible for the alternative diversification rules with respect to u s treasury securities under sec_817 investment fund and retail fund may differ in their investment in u s treasury securities retail fund has and will continue to invest in u s treasury securities without regard to these rules it is anticipated therefore that the investment returns of retail fund and insurance fund will deviate as a result of the fact that insurance fund will not be able to invest as significantly in u s treasury securities as retail fund and other differences between retail fund and insurance fund in addition there may be differences in current or expected cash flows sizes of insurance fund and retail fund and other operational or financial circumstances that might result in differing portfolios and investment returns retail fund and insurance fund will each offer multiple classes of shares that may differ based on differing levels of distribution and or shareholder service fees the plr-111931-14 investment advisory fee will be the same for retail fund and insurance fund under the currently contemplated fee structure class i of retail fund will have the same expense structure as class iii of insurance fund but the other classes’ fee structures will likely differ between retail fund and insurance fund insurance fund’s investment objective insurance fund’s investment objective is to provide investment results that before fees and expenses correspond generally to the performance of the index the index’s objective is to provide consistent long-term risk adjusted outperformance with the goal of capturing more upside in rising equity markets and limiting the downside including up to percent cash allocation during market downturns retail fund has the same investment objectives as insurance fund insurance fund’s diversification insurance fund will comply with the diversification requirements of sec_817 and sec_1_817-5 variable_contract holders other than a variable_contract holder’s ability to allocate premiums and transfer its amounts held in an insurance company’s segregated_asset_account among the account’s investment options all investment decisions concerning insurance fund will be made by subadviser subject_to the approval of the trust’s board_of trustees a variable_contract holder will not be able to direct insurance fund’s investments in any particular asset or recommend a particular investment or investment strategy and there will not be any agreement or plan between the adviser or the subadviser and a variable_contract holder regarding a particular investment a variable_contract holder will only have knowledge of insurance fund’s specific assets on a delayed basis based on information provided on the subadviser’s website within days after the end of each fiscal quarter and in periodic filings with the sec a variable_contract holder will have no legal equitable direct or indirect interest in any of the assets of insurance fund rather a variable_contract holder will have only a contractual claim against the insurance_company issuing the respective variable_contract pursuant to the terms of that variable_contract representations in addition to the facts described above adviser has also made the following representations except as otherwise permitted by sec_1_817-5 all of the beneficial interests in insurance fund will be held directly or indirectly by one or more segregated_asset accounts of one or more insurance_companies and public access to insurance fund will be available exclusively through the purchase of a variable_contract plr-111931-14 the life_insurance_companies whose segregated_asset accounts will hold shares of insurance fund will be life_insurance_companies within the meaning of sec_816 each segregated_asset_account that will hold shares of insurance fund will be a separate_account registered with the sec as a unit_investment_trust under the act or which will be exempt from registration under the act insurance fund will satisfy the diversification requirements of sec_817 and sec_1_817-5 there is not and there will not be any arrangement plan contract or agreement between the adviser or subadviser and any variable_contract holder regarding the availability of insurance fund as a subaccount under the variable_contract or the specific assets to be held by insurance fund or retail fund other than a variable_contract holder’s ability to allocate variable_contract premiums and transfer amounts in the insurance_company segregated_asset_account to and from the insurance_company subaccount corresponding to insurance fund all investment decisions concerning insurance fund will be made by the adviser and subadviser subject_to supervision by the trust’s board_of trustees a variable_contract holder will not be able to direct insurance fund’s investment in any particular asset or recommend a particular investment or investment strategy and there will not be any agreement or plan between the adviser or subadviser and a variable_contract holder regarding a particular investment of insurance fund no variable_contract holder will be able to communicate directly or indirectly with the adviser or subadviser concerning the selection quality or rate of return on any specific investment or ground of investments held by insurance fund a variable_contract holder will not have any current knowledge of insurance fund’s specific assets a variable_contract holder will not have any legal equitable direct or indirect ownership in any of the assets of insurance fund a variable_contract holder only will have a contractual claim against the insurance_company offering the variable_contract to receive cash from the insurance_company under the terms of his or her variable_contract all of the shares of insurance fund will be held directly or indirectly by segregated_asset accounts of life_insurance_companies that are held in connection with variable_contracts or other permitted holders described in sec_1_817-5 and therefore qualify for the exception from federal excise_tax provided by sec_4982 unless a variable_contract holder is plr-111931-14 treated as a shareholder of insurance fund pursuant to the investor_control requirements for purposes of sec_61 and sec_817 of the code and revrul_81_225 1981_2_cb_12 and revrul_82_54 1982_1_cb_11 and it is currently anticipated that certain classes of shares of insurance fund will have a different fee arrangement for shareholder services or the distribution of shares or both as compared to share classes of retail fund but some classes of insurance fund will have the same fee structure as retail fund law investor_control rules if the separate_account assets underlying the variable_contract are considered the assets of the life_insurance_company that issues the contract and not the property of the contract holder sec_817 governs the tax treatment of the contract if the separate_account assets underlying the contract are considered the assets of the contract holder the contract holder is taxed on the income derived from the investment_assets under sec_61 in general the holder of legal_title is the owner of the property and is taxed on the income derived from the property however if a person other than the holder of legal_title possesses the benefits_and_burdens_of_ownership that person is attributed ownership of property for tax purposes see eg 435_us_561 309_us_331 the supreme court summarized this principle in corliss v bowers 381_us_376 stating that taxation is not so much concerned with the refinements of title as it is with actual command over the property taxed - the actual benefit for which the tax is paid the service applied these general tax_ownership principles in a series of investor_control rulings revrul_77_85 1977_1_cb_12 revrul_80_274 1980_2_cb_27 revrul_81_225 1981_2_cb_12 revrul_82_54 1982_1_cb_11 revrul_2003_91 2003_2_cb_347 and revrul_2003_92 2003_2_cb_350 the rulings stand for the proposition that contract holders possessing control_over the investment of the separate_account assets in addition to the other_benefits and burdens of contract ownership are the owners of separate_account assets for federal_income_tax purposes even if the insurance_company retains possession of and legal_title to those assets in revrul_77_85 the service concluded that if the contract holder of an investment annuity_contract may select and control the investment_assets in the separate_account of the life_insurance_company then the contract holder is treated as the owner of those assets for federal_income_tax purposes and is taxed on the income derived from the investment_assets in the ruling the individual_contract holder of a variable_annuity contract retained the right to direct the custodian of the account supporting that variable_annuity to sell purchase and exchange securities or other assets held in the custodial_account the contract holder also was able to exercise an owner's right to vote account plr-111931-14 securities either through the custodian or individually the service found that the contract holder possessed significant incidents_of_ownership over the assets held in the custodial_account and thus concluded that the policyholder was the owner of those assets for federal_income_tax purposes in revrul_80_274 the contract holder transferred existing investments to an insurance_company in return for an annuity_contract and could withdraw all or a portion of the cash_surrender_value of the contract at any time prior to the annuity_starting_date the service applying revrul_77_85 concluded that the contract holder’s position was substantially identical to what it would have been had the investment been directly maintained or established and thus the contract holder was the owner of the investment for federal_income_tax purposes in revrul_81_225 the service described four situations in which the contract holder is considered the owner of mutual_fund shares held by insurance_companies in connection with annuity_contracts and one situation in which the insurance_company is the owner of the mutual_fund shares for federal_income_tax purposes in the four situations in which the contract holder is considered the owner of the mutual_fund shares the shares are available for purchase other than through the purchase of an annuity_contract in those situations the service concluded that the contract holder had investment control_over the mutual_fund shares and that the contract holder’s position in each situation was substantially identical to what it would have been had the mutual_fund shares been purchased directly by the contract holders conversely in the situation in which the mutual_fund shares were only available through the purchase of an annuity_contract the insurance_company was the owner for federal_income_tax purposes in revrul_82_54 the contract holder of certain annuity_contracts could allocate premium payments among three funds and had an unlimited right to change those allocations prior to the maturity_date of the annuity_contract interests in the funds were not available for purchase by the general_public but were instead only available through the purchase of an annuity_contract the service concluded that the purchaser’s ability to choose among general investment strategies for example between stock bonds or money market instruments either at the time of the initial purchase or subsequent thereto did not constitute control sufficient to cause the contract holders to be treated as the owners of the mutual_fund shares for federal_income_tax purposes in the eight circuit addressed the tax_ownership issue in the context of a variable_annuity contract 749_f2d_513 8th cir the taxpayers upon purchasing the contract could allocate premiums among mutual funds and could change the allocation at any time the taxpayers bore the full investment risk and could withdraw any or all of the investment upon seven days notice in addition the taxpayer was not required to exercise the annuity feature of the contract the eighth circuit concluded that the taxpayers surrendered few of the rights of ownership or control_over assets of the sub-account id pincite the court held that for federal_income_tax purposes the taxpayers not the issuing insurance_company owned the plr-111931-14 mutual_fund shares that funded the variable_annuity and thus the taxpayers were required to include in gross_income any gains dividends or other income derived from the mutual_fund shares in revrul_2003_91 the service concluded that the variable_contract holder did not have sufficient control_over segregated account assets to be deemed the owner of the assets the variable_contract was funded by a separate_account that was divided into twelve subaccounts each subaccount offered a different investment strategy interests in the subaccounts were available solely through the purchase of a variable life or variable_annuity contract that qualified as a variable_contract under sec_817 the investment activities of each subaccount were managed by an independent investment adviser there was no arrangement plan contract or agreement between the contract holder and the issuing insurance_company or between the contract holder and the independent investment adviser regarding the availability of a particular subaccount the investment strategy of any subaccount or the assets to be held by a particular subaccount other than a contract holder’s right to allocate premiums and transfer funds among the available subaccounts all investment decisions concerning the subaccounts were made by the issuing insurance_company or the independent investment adviser in their sole and absolute discretion a contract holder had no legal equitable direct or indirect interest in any of the assets held by a subaccount but had only a contractual claim against the issuing insurance_company to collect cash in the form of death_benefits or cash surrender values under the contract the service concluded that based on all the facts and circumstances the contract holder did not have direct or indirect control_over the separate_account or any subaccount asset and therefore the contract holder did not possess sufficient incidents_of_ownership over the assets supporting the variable_contracts to be deemed the owner of the assets for federal_income_tax purposes in revrul_2003_92 the purchasers of variable_annuity and variable life_insurance contracts were able to allocate their premiums among ten different sub- accounts each sub-account invested in a partnership in the factual scenario in which the partnership interests were available other than through the purchase of a variable_annuity or life_insurance_contract the service concluded that the contract holders were the owners of the interests in the partnerships in contrast if the partnership interests were only available through the purchase of a variable_annuity or life_insurance_contract the service concluded that the insurance_company was the owner of the interests in the partnerships analysis in the revenue rulings discussed above the service took the position that if the holder of a variable life_insurance_policy or variable_annuity contract possesses sufficient incidents_of_ownership over the assets supporting the policy or contract the contract holder is viewed for federal_income_tax purposes as the owner of the underlying assets and as a result is currently taxed on any income and gains attributable to the plr-111931-14 underlying assets the determination of whether the holder of a variable life_insurance_policy or variable_annuity contract possesses sufficient incidents_of_ownership over the assets of the separate_account underlying the variable life_insurance_contract or variable_annuity contract depends on all the relevant facts and circumstances see revrul_2003_91 in the instant case the variable_contract holders do not have any control_over insurance fund’s investments the investment decisions of insurance fund are made by insurance fund’s adviser and subadviser in their sole and absolute discretion and are subject_to change without notice to or approval by the variable_contract holders the variable_contract holders in this case do not have any more control_over the assets held under their contract than was the case in revrul_82_54 or revrul_2003_91 insurance fund is not an indirect means of allowing a variable_contract holder to invest in a publically-available fund conclusion based on the authority cited herein and the representations and facts presented by insurance fund the formation and operation of insurance fund as described herein and its establishment as a separate series within the same trust as retail fund will not cause the variable_contract holders to be treated as the owners of the shares of insurance fund for federal_income_tax purposes except as expressly provided herein no opinion is expressed concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by taxpayer while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-111931-14 pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely s donald j drees jr senior technician reviewer branch financial institutions products cc
